Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Birchfield on 1/28/2022.
The application has been amended as follows: 
Claim 23, line 3, “determining, based on the information, that a transonic flight condition is present” is amended to --determining, based on the information, that the aircraft is approaching transonic flight--.
Claim 23, line 4, “in response to determining that the transonic flight condition is present” is amended to --in response to determining that the aircraft is approaching transonic flight--.
Claim 25, lines 1-2, “wherein the information regarding the transonic flight condition further comprises” is amended to --wherein the information further comprises--.
Claim 27, line 1, “The method of claim 25” is changed to --The method of claim 26--.
Claim 30, lines 2-3, “information relating to the transonic flight condition comprises” is amended to --the information further comprises--.
Claim 32, lines 7-8, “that a transonic flight condition is present” is amended to --that the aircraft is approaching transonic flight--.
Claim 32, line 9, “that the transonic flight condition is present” is amended to --that the aircraft is approaching transonic flight--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach nor suggest a method or system for enhancing operations of an aircraft, comprising receiving information comprising a speed of the aircraft, determining, based on the information, that the aircraft is approaching transonic flight, in response to determining that the aircraft is approaching transonic flight, activating a plasma generator to cause flow associated with the aircraft to remain locally subsonic that would otherwise be supersonic, wherein the causing is performed in response to determining that activation of the plasma generator will mitigate a transonic shock wave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642